DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08 March 2021 have been entered. Applicant’s amendments have overcome each and every objection to the abstract and specification and each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11 December 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals” in lines 17-19 of the claim. There is insufficient clarity in this limitation; at present it is not clear whether the “subsequent characteristics” and “subsequent signal power level” are simply any characteristics or signal power levels of a subsequent EMG signal, or if there is some initial characteristic or signal power level of a subsequent EMG signal along with a subsequent characteristic or signal power level of the subsequent 
Claim 10 recites the limitation “detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals” in lines 18-19 of the claim. There is insufficient clarity in this limitation; at present it is not clear whether the “subsequent characteristics” and “subsequent signal power level” are simply any characteristics or signal power levels of a subsequent EMG signal, or if there is some initial characteristic or signal power level of a subsequent EMG signal along with a subsequent characteristic or signal power level of the subsequent EMG signal. The claim is interpreted to refer to characteristics or signal power levels of a subsequent EMG signal.
Claim 17 recites the limitation “detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals” in lines 22-24 of the claim. There is insufficient clarity in this limitation; at present it is not clear whether the “subsequent characteristics” and “subsequent signal power level” are simply any characteristics or signal power levels of a subsequent EMG signal, or if there is some initial characteristic or signal power level of a subsequent EMG signal along with a subsequent characteristic or signal power level of the subsequent EMG signal. The claim is interpreted to refer to characteristics or signal power levels of a subsequent EMG signal.
Claims 2-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) as dependents of claims 1, 10, and 17, which have been deemed indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a processing circuitry in communication with the EMG sensor, the processing circuitry configured to: receive EMG signals from the EMG sensor; detect characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including a signal power level of the EMG signals increasing to at least a first threshold value at a select frequency or with respect to a select band of frequencies; trigger an output, in response to detecting the characteristics, indicating that the oxygen depletion is indicative of the ischemia event in the muscle tissue of the patient; and continue to analyze 
	Claim satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a processing circuitry in communication with the EMG sensor, the processing circuitry configured to: receive the EMG signals from the EMG sensor; detect characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including a signal power level of the EMG signals increasing to at least a first threshold value at a select frequency or with respect to a select band of frequencies; trigger an output, in response to detecting the characteristics, indicating that the oxygen depletion is indicative of the ischemia event in the muscle tissue of the patient; and continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the processing circuitry is further configured to trigger the output to initiate an alert to health care personnel to physically reposition the patient or control movement of a patient support apparatus to move the patient into a different physical position.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 2, claim 3 recites the limitation “wherein being configured to control movement of the patient support apparatus includes transmitting instructions to of the mattress to locally relieve pressure on the patient at select locations.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the detected characteristics further include the signal power level increasing to the first threshold value and exceeding the first threshold value for a selected duration of time.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 4, claim 5 recites the limitation “wherein processing circuitry is further configured to implement a timer to determine whether the selected duration of time has elapsed, wherein the processing circuitry is further configured to reset the timer in an instance in which the signal power level does not remain above the first threshold value for the selected duration of time.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be performed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the detected characteristics include the signal power level at the select band of frequencies being an average signal power level.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the detected characteristics include the signal power level at the select band of frequencies being an ensemble average signal power level.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the detected characteristics further include the first threshold value being evaluated in relation to a baseline value captured over a baseline duration.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the first threshold value is 5 dB to 10 dB, the select frequency is 200 Hz, and the select band of frequencies is 200 Hz to 250 Hz.” The claim element of claim 1 of an apparatus for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner and 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a method for detecting an ischemia event in the muscle tissue of a patient, the method comprising: detecting, by an electromyography (EMG) sensor positioned near or immediately over the muscle tissue, electrical activity in the muscle tissue of the patient; generating EMG signals, by the EMG sensor, corresponding to the electrical activity detected in the muscle tissue; receiving the EMG signals at processing circuitry from an EMG sensor; detecting, by the processing circuitry, characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including a signal power level of the EMG signals increasing to at least a threshold value at a select frequency or with respect to a select band of frequencies; triggering an output, in response to detecting the characteristics, indicating that the oxygen depletion is indicative of the ischemia event in the muscle tissue of the patient, and continuing to analyze, by the processing circuitry, subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim satisfies Step 10, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 10, the limitations “a method for detecting an ischemia event in the muscle tissue of a patient, the method 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner including using a generic computer to receive the EMG signals and analyzing the signals by hand or via a computer to determine whether an ischemia event has occurred) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being 
	In Step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 10 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 10, which was rejected under 35 U.S.C. 101 in paragraph 13 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 10, or comprise significantly more than the limitations of claim 10.
Besides the abstract idea of claim 10, claim 11 recites the limitation “wherein the detected characteristics further include the signal power level increasing to the first threshold value and exceeding the first threshold value for a selected duration of time.” The claim element of claim 10 of a method for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 10 and 11, claim 12 recites the limitation “implementing a timer to determine whether the selected duration of time has elapsed, and resetting the timer in an instance in which the signal power level does not remain above the first threshold value for the selected 
Besides the abstract idea of claim 10, claim 13 recites the limitation “wherein the detected characteristics include the signal power level at the select band of frequencies being an average signal power level.” The claim element of claim 10 of a method for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 10, claim 14 recites the limitation “wherein the detected characteristics include the signal power level at the select band of frequencies being an ensemble average signal power level.” The claim element of claim 10 of a method for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the detected characteristics may be any characteristics observed by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 10, claim 15 recites the limitation “wherein triggering the output includes triggering the output to initiate an alert to health care personnel to physically reposition the patient or control movement of a patient support apparatus to move the patient into a different physical position.” The claim element of claim 10 of a method for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the steps carried out by 
Besides the abstract idea of claim 10, claim 16 recites the limitation “wherein triggering the output includes triggering the output to control movement of a patient support apparatus to move the patient into a different physical position.” The claim element of claim 10 of a method for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the steps carried out by the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " processing circuitry configured to: receive the respective signals from the plurality of sensors, the respective signals including the EMG signals from the EMG sensor; determine an EMG factor by detecting characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including signal power level of the EMG signals increasing to at least a threshold value at a select frequency or with respect to a select band of frequencies; integrate the EMG factor with other factors to determine whether the ischemia event is occurring in the muscle tissue of the patient, the other factors being based on the respective signals from other sensors within the plurality of sensors; trigger an output indicating that the ischemia event is occurring in the muscle tissue of the patient based on an integration of the EMG factor with the other factors; and continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select 
Claim 17 satisfies Step 1, namely the claim is directed to one of the four statutory classes,
machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 17, the limitation "processing circuitry configured to: receive the respective signals from the plurality of sensors, the respective signals including the EMG signals from the EMG sensor; determine an EMG factor by detecting characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including signal power level of the EMG signals increasing to at least a threshold value at a select frequency or with respect to a select band of frequencies; integrate the EMG factor with other factors to determine whether the ischemia event is occurring in the muscle tissue of the patient, the other factors being based on the respective signals from other sensors within the plurality of sensors; trigger an output indicating that the ischemia event is occurring in the muscle tissue of the patient based on an integration of the EMG factor with the other factors; and continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value" is an abstract idea as it is directed to a mental process and a mathematical concept. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.


In Summary, claim 17 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 17, which was rejected under 35 U.S.C. 101 in paragraph 15 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 17, or comprise significantly more than the limitations of claim 17.
Besides the abstract idea of claim 17, claim 18 recites the limitation “wherein the plurality of sensors includes an oximeter sensor operably coupled to the patient and configured to output oximeter sensor signals indicative of a blood oxygen level; wherein the processing circuitry is further configured to: receive the oximeter sensor signals from the oximeter sensor as one of the respective signals; and generate a oximeter sensor factor based on the oximeter sensor signals, the oximeter sensor factor being related to detection of the ischemia event, and the oximeter sensor factor being one of the other factors integrated with the EMG factor.” The claim element of claim 17 of a system for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by any person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 17, claim 20 recites the limitation “wherein the plurality of sensors includes an image sensor operably coupled to the patient and configured to output image sensor signals indicative of an image capture near the muscle tissue; wherein the processing circuitry is further configured to: receive the image sensor signals from the image sensor as one of the respective signals; and generate an image sensor factor based on the image sensor signals, the image sensor factor being related to detection of the ischemia event, and the image sensor factor being one of the other factors integrated with the EMG factor.” The claim element of claim 17 of a system for detecting an ischemia event in muscle tissue of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by any person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102a(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheatham (U.S. 20170157431 A1).
Regarding claim 17, Cheatham teaches a system for detecting an ischemia event in muscle tissue of a patient (Paragraph 0117), the system comprising: a plurality of sensors outputting a plurality of respective signals (Paragraph 0118 and 0120), the plurality of sensors including an electromyography sensor configured to be applied to the patient at a position near or immediately over the muscle tissue (Sensors 108 and 108”, Fig. 2A) to detect electrical activity in the muscle tissue (One or more sensors 108, 108’, 108”, Fig. 1) and generate EMG signals corresponding to the electrical activity detected in the muscle tissue (Paragraph 0109—electromyograph for measuring electrical activity of muscle), a processing circuitry (Control system 912, Fig. 9) in communication with the plurality of sensors, the processing circuitry configured to: receive the respective signals from the plurality of sensors, the respective signals including the EMG signals from the EMG sensor (Multi-parameter sensing signal 109, Fig. 1). While Cheatham does not directly teach the ability of a system to determine an EMG factor by detecting characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including signal power level of the EMG signals increasing to at least a 
Regarding claim 18, Cheatham teaches wherein the plurality of sensors includes an oximeter sensor (Claim 7) operably coupled to the patient and configured to output oximeter sensor signals indicative of a blood oxygen level wherein the processing circuitry is further configured to: receive the oximeter sensor signals from the oximeter sensor as one of the respective signals generate a oximeter sensor factor based on the oximeter sensor signals (Paragraphs 0055, 0108 and 0117; sensors 108, 108’, 108”, Fig. 1), the oximeter sensor factor being related to detection of the ischemia event, and the oximeter sensor factor being one of the other factors integrated with the EMG factor.
Regarding claim 19, Cheatham teaches wherein the plurality of sensors includes a temperature sensor (Claim 7) operably coupled to the patient and configured to output temperature sensor signals indicative of a temperature measurement near the muscle tissue wherein the processing circuitry is further configured to: receive the temperature sensor signals from the temperature sensor as one of the respective signals generate a temperature sensor factor based on the temperature sensor signals (Paragraphs 0055 and 0108; sensors 108, 108’, 108”, Fig. 1), the temperature sensor factor being related to detection of the ischemia event, and the temperature sensor factor being one of the other factors integrated with the EMG factor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvaneh (WO 2018046324 A1) in view of Cheatham.
Regarding claim 1, Parvaneh teaches an apparatus (System 100, Fig. 1) for detecting an ischemia event in muscle tissue of a patient, the apparatus comprising: an electromyography sensor (EMG sensor device 106, Fig. 1) configured to be applied to the patient at a position near or immediately over the muscle tissue (Paragraph 0067—may be implemented as electrodes attached to the patient’s skin, may include one or more needle electrodes inserted into the patient’s muscle) to detect electrical activity in the muscle tissue (Paragraph 0068—may gather data regarding muscle activity) and generate EMG signals corresponding to the electrical activity detected in the muscle tissue (Paragraph 0046—data from the…EMG sensor device may be communicated to other devices of the system); a processing 
Regarding claim 2, Parvaneh teaches the processing circuitry is further configured to trigger the output to: initiate an alert to health care personnel to physically reposition the patient or control movement of a patient support apparatus to move the patient into a different physical position (Paragraphs 0022 and 0050).
Regarding claim 3, Parvaneh teaches wherein being configured to control movement of the patient support apparatus includes transmitting instructions to an air mattress device (Bed pad 702, Fig. 7A; Pressure Relief Mattress 706, Fig. 7B) to adjust in air chamber pressures (Pump 706, Fig. 7B) of the mattress to locally relieve pressure on the patient at select locations (Paragraphs 0022, 0075, and 0076).
Regarding claim 4, Parvaneh teaches the limitations of claim 1 as described above. However, Parvaneh fails to teach wherein the detected characteristics further include the signal power level increasing by the threshold value and exceeding the threshold value for a selected duration of time. As described in paragraph 18 of this action, Cheatham teaches a garment system including a multitude of sensors, wherein the sensors may detect a signal power level of the EMG signals increasing to the first threshold value and exceeding the first threshold value for a selected duration of time (Method 1200, Fig. 12; Paragraph 0218). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the apparatus of Parvaneh with the sensing method of Cheatham to improve the ability of the apparatus to detect an ischemia event. Both Parvaneh and Cheatham utilize EMG sensors to detect periods of muscle activity, including inactivity which may indicate an ischemia event. Parvaneh presently describes the sensor detecting a “qualified movement event” or lack thereof with no further definition beyond the event indicating muscle tissue inactivity. It would thus be obvious to modify 
Regarding claim 5, Parvaneh teaches wherein processing circuitry is further configured to implement a timer (Timer 202, Fig. 2) to determine whether the selected duration of time has elapsed, wherein the processing circuitry is further configured to reset the timer in an instance in which the signal power level does not remain above the first threshold value for the selected duration of time (Paragraph 0049).
Regarding claim 8, Parvaneh teaches the limitations of claim 1 as described above. However, Parvaneh fails to teach wherein the detected characteristics further include the first threshold value being evaluated in relation to a baseline value captured over a baseline duration. As described in paragraph 18 of this action, Cheatham teaches a garment system including a multitude of sensors, wherein the threshold value is evaluated in relation to a baseline value captured over a baseline duration (Method 1200, Fig. 12; Paragraph 0218). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the apparatus of Parvaneh with the sensing method of Cheatham to improve the ability of the apparatus to detect an ischemia event. Both Parvaneh and Cheatham utilize EMG sensors to detect periods of muscle activity, including inactivity which may indicate an ischemia event. Parvaneh presently describes the sensor detecting a “qualified movement event” or lack thereof with no further definition beyond the event indicating muscle tissue inactivity. It would thus be obvious to modify Parvaneh such that the qualified movement event was defined by the relationship between the signal value from the sensor and a threshold value as described in Cheatham.
Regarding claim 10, Parvaneh teaches a method for detecting an ischemia event in muscle tissue of a patient, the method comprising: detecting, by an electromyography (EMG) sensor positioned near or immediately over the muscle tissue (Paragraph 0067—may be implemented as electrodes attached to the patient’s skin, may include one or more needle electrodes inserted into the patient’s muscle), 
Regarding claim 11, Parvaneh teaches the limitations of claim 10 described above in view of Cheatham. However, Parvaneh fails to teach wherein the detected characteristics further include the signal power level increasing to the first threshold value and exceeding the first threshold value for a selected duration of time. As described in paragraph 18 of this action, Cheatham teaches a garment system including a multitude of sensors, wherein the sensors may detect a signal power level of the EMG signals increasing by at least increasing by the threshold value and exceeding the threshold value for a selected duration of time (Method 1200, Fig. 12; Paragraph 0218). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the apparatus of Parvaneh with the sensing method of Cheatham to improve the ability of the apparatus to detect an ischemia event. Both Parvaneh and Cheatham utilize EMG sensors to detect periods of muscle activity, including inactivity which may indicate an ischemia event. Parvaneh presently describes the sensor detecting a “qualified movement event” or lack thereof with no further definition beyond the event indicating muscle tissue inactivity. It would thus be obvious to modify Parvaneh such that the qualified movement event was defined by the relationship between the signal value from the sensor and a threshold value as described in Cheatham.
Regarding claim 12, Parvaneh teaches further comprising: implementing a timer (Timer 202, Fig. 2) to determine whether the selected duration of time has elapsed; and resetting the timer in an instance in which the signal power level does not remain above the threshold value for the selected duration of time (Paragraph 0049).
Regarding claim 15, Parvaneh teaches wherein triggering the output includes triggering the output to initiate an alert to health care personnel to physically reposition the patient (Paragraphs 0022 and 0050).
.
Claim 6-7, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvaneh in view of Cheatham, further in view of Rouffet (Journal Ele. Kin).
Regarding claim 6, Parvaneh teaches the limitations of claim 1 except for the characteristics including a signal power level of the EMG signals increasing by at least a threshold value at a select frequency or with respect to a select band of frequencies, with this limitation being taught by Cheatham as described in paragraph 18 of this action. The remaining limitation of detected characteristics include the signal power level at the select band of frequencies being an average signal power level is covered in the following rejection of claim 7, as the limitation is offered in the alternative. 
Regarding claim 7, Parvaneh teaches the limitations of claim 1 except for the characteristics including a signal power level of the EMG signals increasing by at least a threshold value at a select frequency or with respect to a select band of frequencies, with this limitation being taught by Cheatham as described in paragraph 18 of this action. However, both Parvaneh and Cheatham fail to teach wherein the detected characteristics include the signal power level at the select band of frequencies being an ensemble average signal power level. Rouffet teaches a system of surface electrodes used to take EMG readings from major muscle groups, wherein the signal power level detected is an ensemble average signal power level (Results, section 3.3). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the ischemia-detection systems of Parvaneh and Cheatham with the detected characteristics of Rouffet in order to create a dependable, normalized signal to be analyzed for an ischemic event. Rouffet teaches the use of this characteristic with the signal from EMG sensors to improve the accuracy of data for analysis of muscle activation during cycling. With the characteristic being utilized to improve accuracy, it would be obvious to utilize with the existing devices of Parvaneh 
Regarding claim 9, Parvaneh teaches the limitations of claim 1 except for the characteristics including a signal power level of the EMG signals increasing by at least a threshold value at a select frequency or with respect to a select band of frequencies, with this limitation being taught by Cheatham as described in paragraph 18 of this action. However, both Parvaneh and Cheatham fail to teach wherein the threshold value is 5 dB to 10 dB, the select frequency is 200 Hz, or the select band of frequencies are 200 Hz to 250 Hz. Rouffet teaches a system of surface electrodes used to take EMG readings from major muscle groups, wherein the frequency of the signal is limited between 6-600Hz (Methods, section 2.2), with some samples occurring specifically at 200Hz (Methods, section 2.2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the ischemia-detection systems of Parvaneh and Cheatham with the detected characteristics of Rouffet in order to create a dependable, normalized signal to be analyzed for an ischemic event. Rouffet teaches the use of this characteristic with the signal from EMG sensors to reduce signal noise and focus on the EMG signal of data for analysis of muscle activation during cycling. With the characteristic being utilized to improve measurement precision, it would be obvious to utilize with the existing devices of Parvaneh and Cheatham to improve the accuracy and precision of measurements indicating whether muscle activity is or is not occurring, signaling the presence of lack thereof of an ischemia event.
Regarding claim 13, Parvaneh teaches the limitations of claim 10 except for the characteristics including a signal power level of the EMG signals increasing by at least a threshold value at a select frequency or with respect to a select band of frequencies, with this limitation being taught by Cheatham as described in paragraph 18 of this action. The remaining limitation of detected characteristics include the signal power level at the select band of frequencies being an average signal power level is covered in the following rejection of claim 14, as the limitation is offered in the alternative.
.
Response to Arguments
In response to applicant’s argument that independent claims 1 and its dependent claims 2-9 are directed to patent-eligible subject matter as the abstract ideas are integrated into practical applications, the claimed elements of “receiv[ing] the EMG signals from the EMG sensor; detecting[ing] characteristics within the EMG signals indicating oxygen depletion within the muscle tissue of the patient, the characteristics including a signal power level of the EMG signals increasing to at least a first threshold value at a select frequency or with respect to a select band of frequencies; trigger[ing] an output, in response to detecting the characteristics, indicating that the oxygen depletion is indicative of the ischemia event in the muscle tissue of the patient; and continu[ing] to analyze subsequent EMG 
In response to applicant’s arguments that Cheatham fails to teach or suggest each and every limitation of the amended claim 17, specifically "continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value," applicant is directed to paragraph 0182 of Cheatham, wherein it is described that “one or more sets of the sensors 108 can continuously or intermittently sense the at least one body part 104” and paragraph 0185 of Cheatham, wherein it is described that “the one or more sensors 108, 108′, or 108″ can sense (e.g., scan) the one or more characteristics in the region” and “determine that that the activation condition is no longer present or a different activation condition is present in the region”. As applicant has acknowledged, Cheatham describes the use of various sensors including EMG sensors and the extraction and transmission of sensed information from sensing signals (Paragraph 0119—EMG captures signal from muscle, including such features as amplitudes, frequency, etc.). It can thus be seen that Cheatham may suggest the use of EMG sensors in an ongoing or continuous capacity, such that the sensing signal is analyzed until a condition, such as ischemia (Paragraph 0146—circuitry can determine if the amount detected…meets, exceeds, or falls short of a threshold value indicated for… any other condition; Paragraph 0117—decreased blood flow in skin resulting in hypoxemia or ischemia as detected by the oximeter; Paragraph 0125—muscle spasm is accompanied by muscle ischemia), is no longer present in the region of use. Cheatham additionally describes an output occurring based on the determination that an activation condition is present or absent (Paragraph 0146—responsive to the determination of the presence or absence of the activation condition…can selectively direct that at least one TSDD). This is further supported by the reference in paragraph 0119 to EMG sensors detecting signal amplitudes and frequency, which may include continued detection of a signal power level of the 
Applicant’s arguments that claims 18-20 are patentable are additionally unconvincing for at least the reasons given in paragraph 9 of this action for claim 17.
In response to applicant’s arguments that the combination of Parvaneh with Cheatham fails to teach or suggest each and every limitation of the amended claim 1, specifically "continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value," applicant is directed to paragraph 0182 of Cheatham, wherein it is described that “one or more sets of the sensors 108 can continuously or intermittently sense the at least one body part 104” and paragraph 0185 of Cheatham, wherein it is described that “the one or more sensors 108, 108′, or 108″ can sense (e.g., scan) the one or more characteristics in the region” and “determine that that the activation condition is no longer present or a different activation condition is present in the region”. As applicant has acknowledged, Cheatham describes the use of various sensors 
Applicant’s arguments that claims 2-5 and 8 are patentable are additionally unconvincing for at least the reasons given in paragraph 11 of this action for claim 1.
In response to applicant’s arguments that the combination of Parvaneh with Cheatham fails to teach or suggest each and every limitation of the amended claim 10, specifically "continue to analyze subsequent EMG signals from the EMG sensor to determine whether the muscle tissue recovered from the ischemia event by detecting subsequent characteristics of the subsequent EMG signals including a subsequent signal power level of the subsequent EMG signals decreasing to a second threshold value at the select frequency or with respect to the select band of frequencies, the second threshold value being less than the first threshold value," applicant is directed to paragraph 0182 of Cheatham, wherein it is described that “one or more sets of the sensors 108 can continuously or intermittently sense the at least one body part 104” and paragraph 0185 of Cheatham, wherein it is described that “the one or more sensors 108, 108′, or 108″ can sense (e.g., scan) the one or more characteristics in the region” and “determine that that the activation condition is no longer present or a different activation condition is present in the region”. As applicant has acknowledged, Cheatham describes the use of various sensors including EMG sensors and the extraction and transmission of sensed information from sensing signals (Paragraph 0119—EMG captures signal from muscle, including such features as amplitudes, frequency, etc.). It can thus be seen that Cheatham may suggest the use of EMG sensors in an ongoing or continuous capacity, such that the sensing signal is analyzed until a condition, such as ischemia (Paragraph 0146—circuitry can determine if the amount detected…meets, exceeds, or falls short of a threshold value indicated for… any other condition; Paragraph 0117—decreased blood flow in skin resulting in hypoxemia or ischemia as detected by the oximeter; Paragraph 0125—muscle spasm is accompanied by muscle ischemia), is no longer present in the region of use. Cheatham additionally 
Applicant’s arguments that claims 11, 12, 15, and 16 are patentable are additionally unconvincing for at least the reasons given in paragraph 13 of this action for claim 10.
With regard to claims 6, 7, 9, and 13-14, applicant argues that the rejections should be withdrawn due to argued deficiencies of the rejections of claims 1 and 10, from which claims 6, 7, 9, and 13-14 depend, with the argument that Rouffet does not cure the argued deficiencies. As the arguments against the rejections for claims 1 and 10 are refuted and the rejections upheld in paragraphs 11 and 13 
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive for the reasons described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791